Citation Nr: 1102351	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-18 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rate of special monthly compensation 
(SMC).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to December 
1950.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In May 2009, the Board denied the Veteran's claim for an 
increased rate of SMC.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
February 2010 Joint Motion for Remand, the Secretary of Veterans 
Affairs (VA) and the Veteran, through his representative, moved 
that the May 2009 Board decision be vacated and remanded.  The 
Court granted the motion by Order in February 2010.  
 
In November 2010, the Veteran submitted a statement in support of 
his claim for an increased rate of SMC.  This statement was 
accompanied by a waiver of RO consideration.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2010).  Subsequently, in December 2010, the Veteran's 
private physician, Dr. D.L.A., submitted a statement in support 
of the Veteran's claim.  While the Veteran has not waived RO 
consideration of this evidence, as the claim is being remanded, 
the agency of original jurisdiction (AOJ) will have the 
opportunity to consider this evidence.  See 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Board's review of the claims file reveals that further action 
on the claim on appeal is warranted.  

The Veteran is currently receiving SMC at the intermediate rate 
between 38 U.S.C.A. § 1114(m) and § 1114(n) based on loss of use 
of one leg at a level or with complications preventing natural 
knee action with prosthesis in place and loss of use of the other 
leg at a level or with complications preventing natural knee 
action with prosthesis in place with additional disabilities 
independently ratable at 50 percent or more.  38 U.S.C.A. § 1114 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.350 (2010).  He is 
seeking a higher rate of SMC and has asserted that he requires 
aid and attendance and is housebound.  

Pertinent to this appeal, SMC at the "l" rate is payable when 
the veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently bedridden 
or so helpless as to be in need of regular aid and attendance.  
See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for 
determining that a veteran is so helpless as to be in need of 
regular aid and attendance, including a determination that he is 
permanently bedridden, are contained in 38 C.F.R. § 3.352(a).  
That regulation provides that the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of a claimant to dress or undress himself, 
or to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability cannot be 
done without aid; inability to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect him from hazards or dangers incident to 
his daily environment.  "Bedridden", defined as that condition, 
which, through its essential character, actually requires that a 
claimant remain in bed, is a proper basis for this determination.  
The fact that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice.  

It is not required that all of the above disabling conditions be 
found to exist before a favorable rating may be made.  The 
particular personal functions that a veteran is unable to perform 
should be considered in connection with his condition as a whole.  
It is only necessary that the evidence establish that a veteran 
is so helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that a veteran is so 
helpless as to be in need of regular aid and attendance will not 
be based solely upon an opinion that his condition is such as 
would require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a) (2010).

In pertinent part, SMC at the "m" rate is warranted if a 
veteran, as the result of service-connected disability, has 
anatomical loss or loss of use of both hands or has anatomical 
loss or loss of use of both legs at a level, or with 
complications, preventing natural knee action with prosthesis in 
place.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).  

In pertinent part, SMC at the "o" rate is warranted where a 
veteran, as the result of service-connected disability, has 
suffered disability under conditions which would entitle such 
veteran to two or more of the rates provided in one or more 
subsections (l) through (n), no condition being considered twice 
in the determination.  38 U.S.C.A. § 1114(o); 38 C.F.R. 
§ 3.350(e)(1)(ii).  Determinations must be based upon separate 
and distinct disabilities.  This requires, for example, that 
where a veteran who had suffered the loss or loss of use of two 
extremities is being considered for the maximum rate on account 
of helplessness requiring regular aid and attendance, the latter 
must be based on need resulting from pathology other than that of 
the extremities.  If the loss or loss of use of two extremities 
or being permanently bedridden leaves the person helpless, 
increase is not in order on account of this helplessness.  Under 
no circumstances will the combination of "being permanently 
bedridden" and "being so helpless as to require regular aid and 
attendance" without separate and distinct anatomical loss, or 
loss of use, of two extremities, or blindness, be taken as 
entitling to the maximum benefit.  The fact, however, that two 
separate and distinct entitling disabilities, such as anatomical 
loss, or loss of use of both hands and both feet, result from a 
common etiological agent, for example, one injury or rheumatoid 
arthritis, will not preclude maximum entitlement.  38 C.F.R. 
§ 3.350(e)(3).  

Service connection has been established for progressive muscular 
atrophy with loss of use of the lower extremities (evaluated as 
100 percent disabling), progressive muscular atrophy of the right 
upper extremity (evaluated as 40 percent disabling), progressive 
muscular atrophy of the left upper extremity (evaluated as 30 
percent disabling), and adjustment disorder, claimed as 
nervousness, associated with progressive muscular atrophy with 
loss of use of the lower extremities (evaluated as 30 percent 
disabling).  

As indicated above, the Veteran is currently in receipt of SMC at 
the "m" rate due to loss of use of the lower extremities.  This 
has been increased to the intermediate rate between 38 U.S.C.A. § 
1114(m) and § 1114(n) based on additional disabilities 
independently ratable at 50 percent or more, pursuant to 
38 C.F.R. § 3.350(f)(3).  

While service connection is in effect for muscular atrophy of the 
upper extremities, the Board finds that further development is 
warranted regarding the question of whether the Veteran has loss 
of use of the hands due to service-connected disability.  
Significantly, loss of use of the hands could entitle the Veteran 
to the "m" rate of SMC. As noted above, the fact that two 
separate and distinct entitling disabilities, such as loss of use 
of both hands and both feet, result from a common etiological 
agent will not preclude maximum entitlement.  38 C.F.R. 
§ 3.350(e)(3).  

The Veteran was most recently afforded VA examinations to 
evaluate his service-connected disabilities in 2006.  At that 
time, on VA neurological examination, the physician indicated 
that the Veteran's history and physical were basically unchanged 
from a previous examination performed in May 2003.  In regard to 
the upper extremities, on physical examination in May 2003, motor 
strength in the right upper extremity was 3/5.  Motor strength in 
the left upper extremity was 4/5.  There was atrophy noted in the 
intrinsic muscles of both hands.  The diagnoses following VA 
neurological examination in May 2003 were progressive spastic 
paraparesis, status post right hemiparesis secondary to recent 
stroke on the left hemisphere, and progressive muscular atrophy.  

In a May 2007 VA Form 21-2680, Examination for Housebound Status 
or Permanent Need for Regular Aid and Attendance, Dr. D.L.A. 
stated that the Veteran had no restrictions of the upper 
extremities.  In correspondence received the following month, the 
Veteran stated that he had loss of coordination of his upper 
extremities through extreme weakness, adding that he could no 
longer hold a glass of water or cup of coffee without using two 
hands due to nervousness.  More recently, in November 2010, the 
Veteran reported that his wife and family had to do everything 
for him.  

The Board recognizes that, in the Joint Motion, the parties 
stated that the Board should address whether the May 2007 VA 
examination, submitted on VA Form 21-2680, was adequate to 
fulfill the duty to assist the Veteran in developing his claim.  
See Joint Motion, at p. 3.  In this regard, when VA undertakes to 
provide a VA examination to evaluate a service-connected 
disability, it must ensure that such an examination is adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board 
highlights, however, that the May 2007 examination was not 
undertaken by VA; rather, this is a VA Form which was completed 
by the Veteran's private physician, Dr. D.L.A.  

In any event, the Board finds that the evidence of record, in 
particular the Veteran's June 2007 and November 2010 statements, 
reflects a worsening of his service-connected disabilities of the 
upper extremities.  The Veteran is entitled to a new VA 
examination where there is evidence (including his statements) 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. 
App. at 381; VAOPGCPREC 11-95 (1995).  Accordingly, the Board 
finds that a new VA examination is warranted.  

Further, the Board notes that record reflects that the Veteran 
suffered strokes in 2000 and 2003.  In this regard, during an 
April 2002 VA aid and attendance examination, the Veteran gave a 
history of bilateral lower extremity weakness which had worsened 
since a stroke he had about two years earlier, with right-sided 
weakness.  The diagnosis was significant weakness in both lower 
extremities secondary to old spinal injury with increased 
weakness on the upper extremity with stroke about two years 
earlier.  During the May 2003 VA neurological examination, the 
Veteran gave a history of a light stroke a few months earlier, 
which affected his right side and speech; adding on to his pre-
existing disability and causing further disability.  The 
diagnoses were progressive spastic paraparesis, etiology 
secondary to spinal cord injury; status post right hemiparesis 
secondary to recent stroke on the left hemisphere; and 
progressive muscular atrophy.  In addition, a March 2007 record 
of treatment from the New Jersey Spine Center reflects that the 
Veteran described increased lower back and leg pain since a 
February 2007 motor vehicle accident.  

Hence, on remand the examiner should opine as to whether it is 
possible to separate the symptoms and/or degree of impairment due 
to the Veteran's service-connected disability(ies) from residuals 
of his 2000 and 2003 strokes and the February 2007 motor vehicle 
accident.  The Board emphasizes that where it is not possible to 
distinguish the effects of a nonservice-connected condition from 
those of a service-connected condition, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
veteran's service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998).

The record also reflects that there are outstanding private 
treatment records which are potentially pertinent to the appeal.  
In August 2006 the Veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), in which he indicated that 
he received treatment from Dr. D.L.A., a family practitioner.  
The Veteran submitted a March 2007 record from this physician, in 
which she indicated that he was cleared for spinal surgery.  In 
May 2007, Dr. D.L.A. submitted a VA Form 21-2680.  In 
correspondence received in December 2010, Dr. D.L.A. stated that 
she had been treating the Veteran since May 2000.  Nevertheless, 
there is no indication that VA has requested treatment records 
from this physician.  VA has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  The foregoing indicates that there are 
outstanding records of treatment from Dr. D.L.A. which are 
potentially pertinent to the appeal.  Accordingly, on remand, the 
AMC/RO should attempt to associate these records with the claims 
file.  

In addition, the Board notes that, during VA neurological 
examination in May 2003, the physician noted that the Veteran was 
under the care of the ambulatory care unit at the East Orange VA 
Medical Center (VAMC).  Records of VA treatment dated from June 
2000 to July 2002 are currently associated with the claims file.  
As any records of VA treatment since July 2002 are potentially 
pertinent to the appeal and within the control of VA, they should 
be obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for any of his service-
connected disabilities.  Of particular 
interest are records of treatment from Dr. 
D.L.A. and any pertinent treatment records 
from the East Orange VAMC since July 2002.  
After the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA aid 
and attendance or housebound examination.  
All indicated tests and studies are to be 
performed, and a comprehensive history is 
to be obtained.  Prior to the examination, 
the claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached.  

The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet Aid and Attendance or Housebound 
Examination (revised on May 25, 2010).  The 
examination must respond to the 
instructions contained therein.  

The examiner should state whether, due to 
his service-connected disabilities, the 
Veteran has permanent loss of use his 
hands, that is, where no effective function 
remains other than that which would be 
equally well served by an amputation stump 
below the elbow with the use of a suitable 
prosthetic appliance.  In addition, the 
examiner should provide an opinion as to 
whether, considering only his service-
connected disabilities of the upper 
extremities and his psychiatric disability, 
the Veteran is unable to perform any self-
care skills (such as feeding, dressing, 
bathing, grooming, and toileting) or 
requires care or assistance on a regular 
basis to protect him from hazards or 
dangers incident to his daily environment.  

The examiner should comment as to whether 
it is possible to distinguish the symptoms 
and effects of the service-connected 
disabilities, from those attributable to 
the post-service strokes and motor vehicle 
accident.  If it is not medically possible 
to do so, the examiner should clearly so 
state, indicating that the above-noted 
findings are indicative of the Veteran's 
overall impairment associated with his 
service-connected disabilities.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

